DETAILED ACTION
This is a non-final Office action in response to a request for continuation filed 1/14/2021.  Claims 2, 5-6, 9-10, 13-18, 21 and 24-25 were amended.  Claims 1, 8, 11-12 and 19-20 were previously cancelled in a preliminary amendment on 4/18/2018.  Claims 2-7, 9-10, 13-18 and 21-25 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

Response to Arguments
Applicant’s amendments, filed 1/14/2021, to claim 25 to clarify “third” communications device instead of “second” communications device are sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claim 25 is withdrawn.  
Applicant’s arguments regarding the rejection of the claims under 103 have been considered but found unpersuasive.
Applicant argues on page 10 of the Remarks that Dharawat fails to disclose a “‘visual or audio representation’ of the values indicative of the one more characteristics of the detected motion” because Dharawat “describes a second mobile device 204 is visually paired with each of a first mobile device 202 and a third mobile device 206 (Dharawat,1 [0036]),” “describes second mobile device 204 generates a coded image 422 that is displayed on the second mobile device 204 by way of a visual display device (Dharawat,1 [0038]),” and “further describes the third mobile device 206 further correspondingly becomes paired with the first mobile device 202, since the second mobile device 204 is already in a visually-paired relationship with the first mobile device 202 (Dharawat,1 [0042])”, however the Examiner respectfully disagrees.  Dharawat does not need to teach the limitation of generating a representation “of the motion which both the computing device and the first communications device are subjected to based on the sensor data” because those limitation are already cited as being taught by the primary reference Carlson.  Dharawat is cited in combination with Carlson and Carlson is relied upon as already teaching part of the limitations which Applicant is arguing that Dharawat does not teach.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Carlson teaches generating movement information from the motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key (paras. [0042], [0044], [0048]-[0049], [0076], Fig. 4).  Dharawat only is cited as teaching generating an image (i.e. visual representation) which represents image data captured by a sensor (i.e. sensor data) from a coded image) in order to establish a pairing code (i.e. a shared secret) (paras. [0004], [0036]-[0037], [0039]).  The image (i.e. representation) of Dharawat does not need to represent data exchanged between the first and second mobile device because that part of the limitation is already taught by the primary reference.  Therefore Dharawat teaches the limitations for which it is cited.
Applicant further argues on pages 10-11 of the Remarks that Dharawat fails to teach the limitation “generating one of a visual or audio representation of the motion which both the computing device and the first communications device are subjected to based on the sensor data” because Dharawat fails to teach the coded image of Dharawat as being generated “based on any data generated or sensed by a sensor of first mobile device 202”, however the Examiner respectfully disagrees.  In support of Applicant’s arguments, Applicant quotes from paragraph [0037] of Dharawat which discloses “the second mobile device captures the coded image (e.g., by way of an image sensor) and decodes that image” and argues that it shows that Dharawat fails to teach the first mobile device generates the coded image using a sensor.  Applicant also quotes from paragraph [0038] of Dharawat which discloses that “third mobile device 206 captures and decodes the coded image 422, for example by way of an image sensor on the third mobile device” and argues that it shows that Dharawat fails to teach that the coded image “represents any data obtained or sensed by a sensor of second mobile device”.  However, the paragraphs quoted by Applicant appear to contradict their arguments because paragraph [0037] clearly discloses the coded image is generated by the second mobile device using an image sensor and paragraph [0038] clearly shows that the third mobile device generates a coded image using an image sensor.  Moreover, Dharawat is not relied upon to teach generating the coded image by any particular device, therefore all that is necessary for Dharawat to disclose is that the visual image/representation is “of the sensor data”.  Since the paragraphs recited by Applicant clearly show that the coded image is generated using an image sensor, Dharawat discloses the limitation “generating one of a visual or audio representation of the sensor data” as recited in the Examiner’s Final Rejection.
Applicant further argues on page 11 of the Remarks that Dharawat fails to teach “one of visually or audibly providing the second communications device with the one of the visual and audio representation [of any sensor data]” because “Dharawat describes second mobile device 2014 generating a coded image 422 that is displayed on the second mobile device via a display to the third mobile device 206” and the coded image of Dharawat at best “indicates approval by second mobile device 204 to pair with third mobile device” and does not represent “any data obtained or sensed by a sensor of second mobile device”, however the Examiner respectfully disagrees.  Applicant admits that the coded image is being visually provided by the second mobile device by indicating that the coded image is “displayed on the second mobile device” to the third mobile device.  Dharawat also explicitly discloses that the second mobile device is “visually-paired” with the first and third mobile devices (para. [0036]).  As indicated supra, since the coded image is generated a sensor of the second mobile device, the coded image (i.e. a visual representation) is of the sensor and is displayed (i.e. visually provided) from the second mobile device to the third mobile device (para. [0038]).
Applicant further argues on pages 12-14 of the Remarks that Dharawat is not combinable with Carlson because Carlson describes “server 70 may be configured to perform various tasks related to delivering patient therapy” while Dharawat “teaches a communication system 200 having a set of multiple mobile devices that can be visually paired and intercommunicate with one another” and adding the functionality of Dharawat would “render the prior art invention being modified unsatisfactory for its intended purpose” because “at no point does Carlson describe, or even consider, server 70 and/or computing devices 106 as being ‘paired’ with programmer 20 or establishing any ‘secure’ communications with programmer 20 as suggested in the Office Action”, however the Examiner respectfully disagrees.  Contrary to Applicant’s statement, Carlson is directed to intercommunications between programmer 20 and an implantable medical device (IMD) in order to generate an encryption key for encrypting and decrypting communications between programmer 20 and the IMD (paras. [0004]-[0006], [0022]).  Therefore, both Carlson and Dharawat are directed to systems with multiple mobile devices that intercommunicate with one another using data captured from sensors in order to establish secure communication between the mobile devices.
Applicant further argues on pages 12-14 of the Remarks that Dharawat is not combinable with Carlson because “Applicant cannot find any disclosure in Carlson that describes, or even suggests, that server 70 comprises an image capture device, such as a camera, to capture any ‘visual’ information from programmer 20” and that the “configuration of the mobile devices of Dharawat, if combined with Carlson, would require server 70 to be co-located with programmer 20 to capture ‘any visual’ information from programmer 20 based on the teachings of Dharawat”, however the Examiner respectfully disagrees.  First, the claims do not specify cameras or adding cameras to any devices.  Second, Applicant appears to be confusing the devices in the claim.  Claim 2 recites the “computing device” as generating the visual or audio representation and the Examiner has mapped the programmer 20 device of Carlson as the computing device to which Dharwat is adding the functionality of generating the image data from a coded image.  Therefore, the issue is not whether adding the functionality of generating an image to a server would destroy Carlson but whether adding the functionality of generating an image to the programmer 20 device would destroy Carlson.  There is no evidence in Carlson that adding the functionality of generating an image would prevent the functionality of programmer 20 device as recited in Carlson.  Merely citing that Carlson does not teach or discuss the programmer 20 device as having a camera is irrelevant as it does not indicate whether adding that functionality would prevent the device from performing the invention.  Carlson is cited as providing the server (i.e. the second communications device) with the representation of the motion, to which Dharawat is adding the functionality of providing the image (i.e. visual representation) captured from image sensor data.  A server does not require a camera in order to receive images.  Therefore, adding the functionality of Dharawat of providing the representation to the server would not require the server to “co-located” with the programmer 20.  Further, there is nothing in Carlson to indicate that adding that functionality of receiving the coded images/representations by the server of Carlson would destroy the functionality of Carlson.  Finally, the server of Carlson would not need to be “co-located” with the programmer 20 to capture any visual information, because as explained above the server is not being cited as the computing device which generates the visual representation, but rather as the second communications device which is provided with the visual representation.  Any visual or audio information generated by the programmer device 20 could be remotely sent to the server as is commonly understood in the art.   
   Applicant argues on page 14 of the Remarks that Dharawat is not combinable with Carlson because adding Dharawat to Carlson would render “server 70 unusable for its intended purpose to ‘distribute data amongst different computing devices’ and ‘facilitate remote patient monitoring and therapy control’”, however the Examiner respectfully disagrees.  As explained supra, the only functionality that Dharawat adds to the second communications device (i.e. which was mapped as the server in Carlson) is “providing the second communications device with the one of a visual or audio representation of the sensor data”.  The server of Carlson would not require a camera in order to receive a visual or audio representation data – that data could merely be transmitted from one of the other devices.  Therefore, adding the recited functionality of Dharawat to Carlson would not require the server to be co-located with the programmer 20 or in any way cause the server to be unable to perform the services disclosed in Carlson.
Applicant further argues on page 15 of the Remarks that combining Dharawat with Carlson would require impermissible hindsight, however the Examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Dharawat’s method of generating and providing a visual representation of the sensor data to the second communications device with the system of Carlson in order to increase the security of the system by enabling secret transmission of the sensor data to other devices encoded in a different format that would not be immediately recognizable by unauthorized parties.
Applicant further argues on page 16 of the Remarks that Lei fails to teach the limitation “establishing the secret shared between the first communications device and the second communications device by providing the second communications device with the one of a visual or audio representation of the sensor data from which the second communication device can derive the shared secret” because Lei fails to teach that “the audiovisual data of Lei provided by host system 104 to bar code scanner 102 used by bar code scanner 102 to establish a ‘shared secret’ between the bar code scanner and another device of Lei”, however the Examiner respectfully disagrees.  Again, Applicant appears to be misunderstanding the Examiner’s mapping.  The Final Office Action states that the host device of Lei is mapped as the first communications device (not the computing device) and the electronic device of Lei is mapped as the second communications device.  Lei is not relied upon for disclosing an audio or visual representation of the motion which both the computing device and the first communications device are subjected to.  Therefore, Lei does not need to disclose establishing a shared secret with another device of Lei.  It is sufficient that Lei teaches establishing a shared secret between the host device and the electronic device (paras. [0008]-[0010], [0019]-[0020]).  Consequently, Lei teaches the limitations for which it is cited.
Applicant further argues on page 18 of the Remarks that Dharawat fails to teach the claim limitation “generating one of a visual or audio representation of the motion which both the computing device and the first communications device are subjected to based on the sensor data” because Dharawat fails to teach “any ‘representation’ of any interaction or data exchanged between the first mobile device 202 and the second mobile device 204, such as a coded image 408, let alone ‘motion which both’ the first mobile device 202 and second mobile device 204 ‘are subjected to’”, however the Examiner respectfully disagrees.  Dharawat does not need to teach the limitation of generating a representation “of the motion which both the computing device and the first communications device are subjected to based on the sensor data” because those limitation are already cited as being taught by the primary reference Carlson.  Dharawat is cited in combination with Carlson and Carlson is relied upon as already teaching part of the limitations which Applicant is arguing that Dharawat does not teach.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Carlson teaches generating movement information from the motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key (paras. [0042], [0044], [0048]-[0049], [0076], Fig. 4).  Dharawat only is cited as teaching generating an image (i.e. visual representation) which represents image data captured by a sensor (i.e. sensor data) from a coded image) in order to establish a pairing code (i.e. a shared secret) between a second and third mobile device (paras. [0004], [0036]-[0037], [0039]).  The image (i.e. representation) of Dharawat does not need to represent data exchanged between the first and second mobile device because that part of the limitation is already taught by the primary reference.  Therefore Dharawat teaches the limitations for which it is cited.
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.
In addition, Applicant’s remaining arguments filed 7/28/2020, with respect to the rejection of claims 27-29 and 38-39 under 35 USC § 103(a) have been fully considered but are moot because newly added claim limitations requiring “generating one of a visual or audio representation of the motion which both the computing device and the first communications device are subjected to based on the sensor data" require new grounds of rejection necessitated by amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7, 9-10, 13-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2015/0117645), in view of Dharawat (US 2014/0274173) and Lei (US 2014/0370807).
Regarding claim 2, Carlson discloses the limitations substantially as follows:
A method performed by a computing device of establishing a secret (paras. [0042], [0044], [0047]-[0048], [0076], Fig. 4: programmer 20 (i.e. computing device) generates encryption key), the method comprising:
acquiring sensor data representing motion which both the computing device and the first communications device are subjected to (paras. [0022], [0037]-[0038], [0042], [0048], [0068], [0070], Fig. 4:  acquiring motion data from sensors from which a shared encryption key (i.e. shared secret) can be generated, the sensor data representing motions from bump session between an IMD 16 (i.e. first communication device) and programmer 20 (i.e. computing device)); 
	generating one of a representation of the motion which both the computing device and the first communications device are subjected to based on the sensor data (paras. [0042], [0044], [0048]-[0049], [0076], Fig. 4: generating movement information from the motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key); and 
providing the second communications device with the representation of the motion which both the computing device and the first communications device are subjected to (paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: transmitting the movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) to a server and one or more computing devices (i.e. providing to the second communication devices)).
Carlson does not explicitly disclose the remaining limitations of claim 2 as follows:
establishing a secret shared between a first communications device and a second communications device, the method comprising:
generating one of a visual or audio representation of the sensor data,  
establishing the secret shared between the first communications device and the second communications device by one of visually or audibly providing the second communications device with the one of a visual or audio representation of the sensor data from which the second communication device can derive the shared secret.
However, in the same field of endeavor Dharawat discloses the remaining limitations of claim 2 as follows:
establishing a secret shared between a first communications device and a second communications device (paras. [0036], [0039], [0046]: generating a pairing code between a second mobile device (i.e. first communications device) and third mobile device (i.e. second communications device))
generating one of a visual or audio representation of the sensor data (paras. [0004], [0037], [0039]: generating an image (i.e. visual representation) which represents image data captured by a sensor (i.e. sensor data) from a coded image),
establishing a secret shared between a first communications device and a second communications device by one of visually or audibly providing the second communications device with the one of a visual or audio representation of the sensor data (paras. [0036]-[0040], [0046]: performing visual pairing by establishing a pairing code (i.e. secret that is hared) between the second mobile device and the third mobile device by having the second mobile device visually display/provide the third mobile device (i.e. the second communications device) with the image (i.e. visual representation is provided) captured from image sensor data which the third mobile devices uses to establish a pairing relationship with the second mobile device with the pairing code).
Dharawat is combinable with Carlson because both are from the same field of using data captured from sensors to establish secure communication between multiple devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Dharawat’s method of 
	Neither Carlson or Dharawat discloses the remaining limitations of claim 2 as follows:
providing the second communications device with the representation of the sensor data from which the second communication device can derive the shared secret
However, in the same field of endeavor, Lei discloses the remaining limitations of claim 2 as follows:
establishing a secret shared between a first communications device and a second communications device (paras. [0006], [0010]: establishing a link key shared between a host device (i.e. a first communications device) and an electronic device (i.e. a second electronic device)
establishing the secret shared between the first communications device and the second communications device by providing the second communications device with the one of a visual or audio representation of the sensor data from which the second communication device can derive the shared secret (paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing a link key shared (i.e. a shared secret) between a host device (i.e. first communications device) and an electronic device (i.e. second communications device) by providing an electronic device (i.e. second communications device) with an audio recording or a captured digital image (i.e. audio or visual representation) from audiovisual data obtained from an image sensor, camera, or audio recorder (i.e. of sensor data) from which the electronic device can derive the link key).
Lei is combinable with Carlson and Dharawat because all three are from the same field of endeavor of using data captured from sensors to establish secure communication between multiple devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lei’s method of deriving the shared secret by the second communication device with the system of Carlson and Dharawat in order to enable the second communications device to obtain and use the shared secret to securely communicate with the two or more other communication devices that detected the sensor data without having to risk revealing the shared secret by openly transmitting the shared secret between the devices.

	Regarding claims 3 and 14, Carlson, Dharawat and Lei disclose the limitations of the method of claim 2 and the computing device of claim 13.
Carlson discloses the limitations of claims 3 and 14 as follows:
wherein the sensor data represents physical contact between the computing device and the first communications device (paras. [0037]-[0038], [0042]: motion/sensor data represents physically bumping the IMD 16 against the programmer 20).


Carlson discloses the limitations of claims 4 and 15 as follows:
wherein the sensor data represents a movement pattern the computing device has in common with the first communications device (paras. [0037]-[0038], [0042], [0044]: motion/sensor data represents movement information common to the IMD and programmer 20).

Regarding claims 5 and 16, Carlson, Dharawat and Lei disclose the limitations of the method of claim 2 and the computing device of claim 13.
Carlson, Dharawat and Lei disclose the limitations of claims 5 and 16 as follows:
further comprising: one of visually or audibly providing a group of second communications devices  with the one of the visual and audio representation (Dharawat, paras. [0003]-[0004], [0036]-[0040], [0046]: performing visual pairing by visually providing the third and fourth mobile devices (i.e. the second communications device) with the image (i.e. one of the visual representation), wherein the visual pairing can involve multiple devices) motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: providing other external computing devices and a server/computing devices (i.e. group of second communications devices) with movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to)) from which the group of second communication devices can derive the shared secret (Lei, paras. [0019], [0022], [0026]-[0028], [0032]-[0033]: multiple types of electronic devices (i.e. group of second communication devices) can be paired with the host system to derive the link key)
The same motivation to combine utilized in claims 2 and 13 is equally applicable in the instant claim.

Regarding claim 6, Carlson, Dharawat and Lei disclose the limitations of the method of claim 2.
Carlson and Dharawat discloses the limitations of claim 6 as follows:
The method according to claim 5, 
wherein one of visually or audibly providing the group of second communication devices with the one of the visual and audio representation to (Dharawat, paras. [0003]-[0004], [0036]-[0040], [0046]: performing visual pairing by visually providing the third and fourth mobile devices (i.e. the group of second communication devices) with an image (i.e. visual representation)) of the motion which both the computing device and the first communications device are subjected (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: providing other external computing devices and a server/computing devices (i.e. group of second communications devices) with movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to)) comprises one of visually or audibly providing, to at least two communication devices of the group of second communication devices, the one of the visual and audio representation (Dharawat, paras. [0003]-[0004], [0036]-[0040], [0046]: performing visual pairing by visually providing to the third and fourth mobile devices (i.e. two communication devices from the group of the second communications devices) an image (i.e. visual representation)) of the motion which both the computing device and the first communications device are subjected to via different means of communication available to the computing device (Carlson, paras. [0062], [0076]-[0078]: wherein one or more (i.e. two) of the server and/or computing devices in the group are provided with the movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) via communication over an access point that involves a different form of connection such as telephone dial-up, digital subscriber line (DSL), wired or cable modem connections).
The same motivation to combine utilized in claim 2 is equally applicable in the instant claim.


Carlson and Lei disclose the limitations of claims 7 and 18 as follows:
further comprising:
deriving the shared secret from one of the sensor data or one of the visual or audio representation of motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0037]-[0038], [0042], [0076]: deriving the shared set of values from the movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to)); and 
establishing secure communications with at least one of the first communications device and the second communications device using the derived shared secret (Lei, paras. [0010], [0028], [0029], [0037]: establishing secure communication with the electronic device (i.e. second communications device) using the link key).
The same motivation to combine utilized in claims 2 and 18 is equally applicable in the instant claim.

Regarding claims 9 and 21, Carlson, Dharawat and Lei disclose the limitations of the method of claim 2 and the computing device of claim 13.

wherein the one of visually or audibly providing of the second communications device with the one of the visual or audio representation (Dharawat, paras. [0036]-[0040], [0046]: performing visual pairing by having the second mobile device visually provides the third mobile device (i.e. the second communications device) with the image (i.e. visual representation)) motion which both the computing device and the communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: providing other external computing devices and a server/computing devices (i.e. group of second communications devices) with movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to)) from which the second communication device can derive the shared secret (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: providing an electronic device (i.e. second communications device) with an audio recording or a captured digital image (i.e. audio or visual representation) from audiovisual data obtained from an image sensor, camera, or audio recorder (i.e. of sensor data) from which the electronic device can derive the link key)) comprises one of: 
visually providing, to the second communications device, the a visual representation (Dharawat, paras. [0036]-[0040], [0046]: providing the third mobile device (i.e. the second communications device) with the image (i.e. visual representation) captured from image sensor data representing the coded image) of motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: providing other external computing devices and a server/computing devices (i.e. group of second communications devices) with movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to)) or audibly providing the an audio representation (Dharawat, paras. [0036]-[0040], [0046]: providing the third mobile device (i.e. the second communications device) with the image (i.e. visual representation) captured from image sensor data representing the coded image) of the motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: providing other external computing devices and a server/computing devices (i.e. group of second communications devices) with movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to)).
The same motivation to combine Dharawat’s method of providing the visual representation of the sensor data with the system of Carlson and Lei as disclosed in claim 2 is equally applicable in the instant claim.

	Regarding claim 10, Carlson discloses the limitations substantially as follows:
A computer program product comprising a non-transitory computer readable medium storing computer-executable instructions executable by a processor of a computing device configured to establish a secret (paras. [0042], [0044], [0047]-[0048], [0076], Fig. 4: programmer 20 generates encryption key), the computer executable instructions when executed by the processor causes the processor to perform operations comprising: 
acquiring sensor data representing motion which both the computing device and the first communications device are subjected to (paras. [0037]-[0038], [0042], [0048], [0068], [0070], Fig. 4:  acquiring motion data from sensors from which a shared encryption key (i.e. shared secret) can be generated, the sensor data representing motions from bump session between an IMD 16 (i.e. first communication device) and programmer 20 (i.e. computing device)); 
	generating one of a representation of the motion which both the computing device and the first communications device are subjected to based on the sensor data (paras. [0042], [0044], [0048]-[0049], [0076], Fig. 4: generating movement information from the motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key); and 
providing the second communications device with the representation of the motion which both the computing device and the first communications device are subjected to (paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: transmitting the movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) to a server and one or more computing devices (i.e. providing to the second communication devices)).
Carlson does not explicitly disclose the remaining limitations of claim 10 as follows:
establishing a secret shared between a first communications device and a second communications device, the method comprising:
generating one of a visual or audio representation of the sensor data,  
establishing the secret shared between the first communications device and the second communications device by one of visually or audibly providing the second communications device with the one of a visual or audio representation of the sensor data from which the second communication device can derive the shared secret.

establishing a secret shared between a first communications device and a second communications device (paras. [0036], [0039], [0046]: generating a pairing code between a second mobile device (i.e. first communications device) and third mobile device (i.e. second communications device))
generating one of a visual or audio representation of the sensor data (paras. [0004], [0037], [0039]: generating an image (i.e. visual representation) which represents image data captured by a sensor (i.e. sensor data) from a coded image),
establishing the secret shared between the first communications device and the second communications device by one of visually or audibly providing the second communications device with the one of a visual or audio representation of the sensor data (paras. [0036]-[0040], [0046]: performing visual pairing by establishing a pairing code (i.e. secret that is hared) between the second mobile device and the third mobile device by having the second mobile device visually display/provide the third mobile device (i.e. the second communications device) with the image (i.e. visual representation is provided) captured from image sensor data which the third mobile devices uses to establish a pairing relationship with the second mobile device with the pairing code).
Dharawat is combinable with Carlson because both are from the same field of using data captured from sensors to establish secure communication between multiple devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Dharawat’s method of generating and providing a visual representation of the sensor data to the second communications device with the system of Carlson in order to increase the security of 
	Neither Carlson or Dharawat discloses the remaining limitations of claim 10 as follows:
providing the second communications device with the representation of the sensor data from which the second communication device can derive the shared secret
However, in the same field of endeavor, Lei discloses the remaining limitations of claim 10 as follows:
establishing a secret shared between a first communications device and a second communications device (paras. [0006], [0010]: establishing a link key shared between a host device (i.e. a first communications device) and an electronic device (i.e. a second electronic device)
establishing the secret shared between the first communications device and the second communications device by providing the second communications device with the one of a visual or audio representation of the sensor data from which the second communication device can derive the shared secret (paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing a link key shared (i.e. a shared secret) between a host device (i.e. first communications device) and an electronic device (i.e. second communications device) by providing an electronic device (i.e. second communications device) with an audio recording or a captured digital image (i.e. audio or visual representation) from audiovisual data obtained from an image sensor, camera, or audio recorder (i.e. of sensor data) from which the electronic device can derive the link key).
Lei is combinable with Carlson and Dharawat because all three are from the same field of endeavor of using data captured from sensors to establish secure communication between multiple devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lei’s method of deriving the shared secret by the second communication device with the system of Carlson and Dharawat in order to enable the second communications device to obtain and use the shared secret to securely communicate with the two or more other communication devices that detected the sensor data without having to risk revealing the shared secret by openly transmitting the shared secret between the devices.

	Regarding claim 13, Carlson discloses the limitations substantially as follows:
A computing device configured to establish a secretIn re: Guoqiang ZHANG, which computing device comprises a processor and a memory, said memory containing instructions executable by said processor, and a motion sensor, whereby said computing device is operative to (paras. [0042], [0044], [0047]-[0048], [0076], Fig. 4: programmer 20 generates encryption key):
acquire sensor data representing motion which both the computing device and the first communications device are subjected to (paras. [0037]-[0038], [0042], [0048], [0068], [0070], Fig. 4:  acquiring motion data from sensors from which a shared encryption key (i.e. shared secret) can be generated, the sensor data representing motions from bump session between an IMD 16 (i.e. first communication device) and programmer 20 (i.e. computing device)); 
	generate one of a representation of the motion which both the computing device and the first communications device are subjected to based on the sensor data (paras. [0042], [0044], [0048]-[0049], [0076], Fig. 4: generating movement information from the motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key); and 
provide the second communications device with the representation of the motion which both the computing device and the first communications device are subjected to (paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: transmitting the movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) to a server and one or more computing devices (i.e. providing to the second communication devices)).
Carlson does not explicitly disclose the remaining limitations of claim 13 as follows:
establish a secret shared between a first communications device and a second communications device, the method comprising:
generate one of a visual or audio representation of the sensor data,  
establish the secret shared between the first communications device and the second communications device by one of visually or audibly providing the second communications device with the one of a visual or audio representation from which the second communication device can derive the shared secret.
However, in the same field of endeavor Dharawat discloses the remaining limitations of claim 13 as follows:
establishing a secret shared between a first communications device and a second communications device (paras. [0036], [0039], [0046]: generating a pairing code between a second mobile device (i.e. first communications device) and third mobile device (i.e. second communications device))
generate one of a visual or audio representation of the sensor data (paras. [0004], [0037], [0039]: generating an image (i.e. visual representation) which represents image data captured by a sensor (i.e. sensor data) from a coded image),
establish the secret shared between the first communications device and the second communications device by one of visually or audibly providing the second communications device with the one of a visual or audio representation (paras. [0036]-[0040], [0046]: performing visual pairing by establishing a pairing code (i.e. secret that is hared) between the second mobile device and the third mobile device by having the second mobile device visually display/provide the third mobile device (i.e. the second communications device) with the image (i.e. visual representation is provided) captured from image sensor data which the third mobile devices uses to establish a pairing relationship with the second mobile device with the pairing code).

	Neither Carlson or Dharawat discloses the remaining limitations of claim 13 as follows:
providing the second communications device with the representation from which the second communication device can derive the shared secret
However, in the same field of endeavor, Lei discloses the remaining limitations of claim 13 as follows:
establish a secret shared between a first communications device and a second communications device (paras. [0006], [0010]: establishing a link key shared between a host device (i.e. a first communications device) and an electronic device (i.e. a second electronic device)
establish the secret shared between the first communications device and the second communications device by providing the second communications device with the one of a visual or audio representation from which the second communication device can derive the shared secret (paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing a link key shared (i.e. a shared secret) between a host device (i.e. first communications device) and an electronic device (i.e. second communications device) by providing an electronic device (i.e. second communications device) with an audio recording or a captured digital image (i.e. audio or visual representation) from audiovisual data obtained from an image sensor, camera, or audio recorder (i.e. of sensor data) from which the electronic device can derive the link key).
Lei is combinable with Carlson and Dharawat because all three are from the same field of endeavor of using data captured from sensors to establish secure communication between multiple devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lei’s method of deriving the shared secret by the second communication device with the system of Carlson and Dharawat in order to enable the second communications device to obtain and use the shared secret to securely communicate with the two or more other communication devices that detected the sensor data without having to risk revealing the shared secret by openly transmitting the shared secret between the devices.

Regarding claim 17, Carlson, Dharawat and Lei disclose the limitations of the computing device of claim 13.
Carlson and Dharawat discloses the limitations of claim 17 as follows:
The computing device according to claim 16, wherein at least two communication devices of the group of second communication devices are one of visually or audibly provided with the one of the visual and audio representation (Dharawat, paras. [0003]-[0004], [0036]-[0040], [0046]: performing visual pairing by visually providing the third and fourth mobile devices (i.e. the second communications device) with the image (i.e. one of the visual representation), wherein the visual pairing can involve multiple devices) motion which both the computing device and the first communications device are subjected to via different means of communication available to the computing device (Carlson, paras. [0062], [0076]-[0078]: wherein one or more (i.e. two) of the server and/or computing devices in the group are provided with the movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to) via communication over an access point that involves a different form of connection such as telephone dial-up, digital subscriber line (DSL), wired or cable modem connections).
	The same motivation to combine utilized in claim 13 is equally applicable in the instant claim.

Regarding claim 22, Carlson, Dharawat and Lei disclose the limitations of the computing device of claim 13.
Carlson and Dharawat disclose the limitations of claim 22 as follows:
The computing device according to claim 21, further comprising one or more of a conference phone, a display, an optical transmitter, and a radio frequency transmitter, in order to one of visually or audibly provide, to the second communications device, one of said visual or audio representation of the sensor data to the second communication device (Dharawat, paras. [0004], [--36]-[0040]: providing a display in order to visually provide the image (i.e. visual representation) of the data captured from the sensor representing the coded image (i.e. of the sensor data) to the third mobile device (i.e. second communications device)) motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: providing other external computing devices and a server/computing devices (i.e. group of second communications devices) with movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to)).
The same motivation to combine utilized in claim 2 is equally applicable to the instant claim.

Regarding claim 23, Carlson, Dharawat and Lei disclose the limitations of the method of claim 2.
Carlson discloses the limitations of claim 23 as follows:
The method according to claim 2, wherein the second communications device is not subjected to the motion the computing device and the first communication device are subjected to (Carlson, (paras. [0024], [0035], [0037]-[0038], [0042], [0048], [0051]-[0052]: wherein the server (i.e. second communications device is not moved/bumped in the manner in which the programmer/IMD devices are).

Regarding claim 24, Carlson and Dharawat and Lei disclose the limitations of claim 2.
Carlson and Lei disclose the limitations of claim 24 as follows:
The method according to claim 2, further comprising: 
establishing a secret shared between the first communications device and a third communications device by one of visually or audibly providing the third communications device with the one of the visual and audio representation (Lei, paras. [0007]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: establishing a link key shared (i.e. a shared secret) between the host device (i.e. first communications device) and another type of electronic device such as an electronic device with a speech recognition module (i.e. third communications device) by audibly providing the other type of electronic device (i.e. third communications device) with an audio recording (i.e. audio or visual representation)) of the motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: transmitting the movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to), from which the third communication device can derive the shared secret (Lei, paras. [0007]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: providing the other type of electronic device (i.e. third communications device) with an audio recording (i.e. audio or visual representation) from which the electronic device can derive the link key).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lei’s method of deriving share secrets with a third communications device with the system of Carlson and Dharawat in order to enable the system to establish secure communication between the first communications device and additional communications devices.

	Regarding claim 25, Carlson, Dharawat and Lei disclose the limitations of claims 2 and 24.
Carlson, Dharawat and Lei disclose the limitations of claim 25 as follows:
The method according to claim 24, 
wherein one of visually or audibly providing the second communications device with the one of the visual and audio representation (Dharawat, paras. [0003]-[0004], [0036]-[0040], [0046]: performing visual pairing by visually providing the third and fourth mobile devices (i.e. the second communications device) with the image (i.e. visual representation)) of the motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: providing movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to)) comprises one of visually or audibly providing the second communications device with the one of the visual and audio representation using a first communication interface of the computing device (Dharawat, paras. [0003]-[0004], [0033], [0036]-[0040], [0046]: visually providing the third and fourth mobile devices (i.e. the second communications device) with the image (i.e. visual representation) using a visual display (i.e. communication interface) of the first mobile device (i.e. computing device)); and 
wherein one of visually or audibly providing the third communications device with the one of the visual and audio representation (Lei, paras. [0008]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: audibly providing the electronic device (i.e. third communications device) with an audio recording or a captured digital image (i.e. audio or visual representation)) of the motion which both the computing device and the first communications device are subjected to (Carlson, paras. [0024], [0035], [0042], [0051]-[0052], [0062], [0076], Fig. 4: providing movement information (i.e. representation of the motion) generated from the motion/sensor data from the bump session between the IMD and programmer device (i.e. motion which both the computing device and first communications device are subjected to)) comprises one of visually or audibly providing the second communications device with the one of the visual and audio representation using a second communication interface of the computing device different from the first communication interface of the computing device (Lei, paras. [0007]-[0010], [0019]-[0020], [0023], [0026]-[0028], [0032]-[0033], [0036], [0070]: visually providing the electronic device such as the barcode scanner device (i.e. second communications device) with a captured digital image (i.e. audio or visual representation) using an interface for displaying visual barcodes (i.e. second communications interface) of the host device which is different than the interface of the host device for communicating an audio recording (i.e. first communications interface) that the host device would use to send audio representations to the electronic device of the other type)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lei’s method of using a second communications interface to provide the audio or visual representation with the system of Carlson and Dharawat in order to enable the system to use multiple types of interfaces and representations to establish secure communications between the communications devices.

Conclusion
For the above-stated reasons, claims 2-7, 9-10, 13-18 and 21-25 are rejected.
Prior art considered but not relied upon includes:
	1) Gai (US 2013/0169571) discloses pairing/grouping server receives a heartbeat data signal comprising gesture motion data generated based on a motion performed by a user on multiple mobile devices, where the gesture motion is performed on each of the multiple devices that the user desires to pair and the server responds by matching the gesture information to determine which mobile devices to pair and sending a unique randomID and serviceID to each of the mobile devices to pair them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571) 272-4583.  The examiner can normally be reached on 10AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438